Deny and Opinion Filed October 3, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01064-CV

                IN RE JAMES D. DONDERO AND NEXBANK SSB, Relators

                  Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-04666

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III

       Before the Court is relators’ September 3, 2019 petition for writ of mandamus in which

relators contend the trial court abused its discretion by granting real party in interest’s motion to

compel the deposition of relator James D. Dondero. To be entitled to mandamus relief, relators

must show both that the trial court has clearly abused its discretion and that relators have no

adequate appellate remedy. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). After reviewing the petition, real party’s response to the petition, and the

mandamus record, we conclude relators have not shown they are entitled to the relief requested.

       Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the
relief sought).




                                             BILL PEDERSEN. III
                                             BILL PEDERSEN. III
                                             JUSTICE
Whitehill, J., dissenting without opinion.



191064f.p05